DETAILED ACTION

Claims 1, 2, 4, 5, 7, 10-12, 17, 18 and 21-32 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter “the power bus is electrically decoupled from the node of each backup unit in the plurality of backup units when the state information indicates each of the respective backup units in the plurality of backup units is operational.” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification, Examiner cannot find anywhere in the disclosure to teach the subject matter recited in claim 2. In summary, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations “the power bus is electrically decoupled from the node of each backup unit in the plurality of backup units when the state information indicates each of the respective backup units in the plurality of backup units is operational” rendering the claim indefinite because the prior claim 1 recites the interruption in the AC power supply so it is not understood when claim 2 discloses the sink devices 260 do not receive any power from any of the backup unit when the power bus is electrically decoupled from the node of each backup unit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,5,7,10,11,18, 21, 22, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Familiant (US Publication 2016/0181861), in view of Yuasa (US Publication 2019/0235599).
Regarding claim 1, Familiant discloses an apparatus [Fig. 8] comprising: 
in a plurality of backup units [batteries], first, second and third backup units comprising first, second and third batteries [batteries 810], respectively; 
a power bus [reserve bus 835] coupled to the first, second and third backup units; and 
a data bus [load bus 825] coupled to the first, second and third backup units; wherein: 
each backup unit comprises a respective node to connect to a respective power sink [a node connect to load 10], a first switch [switch 820] to connect the respective node to the battery [battery 810], a second switch [switch 820] to connect the respective node to the power bus, and 
a respective controller [waveform controller], the respective controllers communicate state information on the data bus indicating whether the respective [0029][0047: communicate status information on data bus indicating the operational capacity information] ; and 
in response to an interruption in an alternating current (AC) power supply to the respective power sinks, connect each battery to supply power to the respective sink [0051: in the presence of a utility failure, a primary UPS could detect a primary utility failure event while nearly simultaneously determining the load of the catcher UPS and make a proper decision as to whether to engage the catcher UPS within several milliseconds.]. 
However, Familiant does not disclose when the state information indicates a respective backup unit is non-operational, the respective controllers are to connect the respective batteries of one or more backup units which are operational to the power bus via their second switches to provide a direct current (DC) power to the power bus and to connect the node of the backup unit which is non-operational to the power bus via its second switch. 
Yuasa discloses when the state information indicates a respective backup unit is non-operational, the respective controllers are to connect the respective batteries of one or more backup units which are operational to the power bus via their second switches to provide a direct current (DC) power to the power bus and to connect the node of the backup unit which is non-operational to the power bus via its second switch [0136: periodically monitors an operation status of all BBUs mounted in the storage device, and an operation status of all other CMs mounted in the storage device… The power supply controller 132 controls the switches 112a and 112b based on the operation statuses of the BBUs][0140][0146: (Step S15) The power supply controller 132 updates the status information set in the storage 120, so as to indicate a BBU abnormal state in which a BBU is failed. Then, the power supply controller 132 controls the switches 112a and 112b within the CM 100a based on the position of the failed BBU (which BBU is failed). Here, the power supply controller 132 determines whether to turn ON or OFF each of the switches 112a and 112b based on the control table 123.]. 
[0040] The selection circuits 3a, 3b, and 3c may be formed inside the electronic components 1a, 1b, and 1c, respectively. With the electronic system as configured above, even when any one battery among the batteries 2a to 2d is failed, it is possible to reliably supply electric power from mutually different normal batteries to each of the electronic components 1a to 1c by switching control of the selection circuits 3a to 3c. For example, as illustrated at the lower side in FIG. 1, it is assumed that the battery 2b is failed. In this case, the selection circuit 3a supplies electric power from the battery 2a to the electronic component 1a. The selection circuit 3b supplies electric power from the battery 2c to the electronic component 1b. The selection circuit 3c supplies electric power from the battery 2d to the electronic component 1c while cutting off supply of electric power from the battery 2c.


    PNG
    media_image1.png
    860
    585
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Familiant and Yuasa together because they both directed to use a backup battery to compensate or supplement the power. Yuasa’s disclosing of connecting the power supply path from one of the operational batteries to the non-operational battery would allow Familiant to prevent the power loss to the load by compensating or supporting the non-operational battery with the operational battery. 

Regarding claim 5, Yuasa discloses the apparatus of claim 1, wherein the first backup unit is the non-operational backup unit, and when the state information of the second battery is indicative of a deficiency of power delivery with the second battery, the respective controller of the second backup unit is to decouple the second battery from the power bus and the respective controller of the third backup unit is to connect the third battery to the power bus [0136: periodically monitors an operation status of all BBUs mounted in the storage device, and an operation status of all other CMs mounted in the storage device… The power supply controller 132 controls the switches 112a and 
Regarding claim 7, Familiant discloses the apparatus of claim 1, further comprising a detector to detect a signal indicative of a deficiency of power delivery by the AC power supply to the first power sink, the second power sink, and the third power sink [0051: in the presence of a utility failure, a primary UPS could detect a primary utility failure event while nearly simultaneously determining the load of the catcher UPS and make a proper decision as to whether to engage the catcher UPS within several milliseconds.]. 
Regarding claim 10, Yuasa discloses the apparatus of claim 1, wherein the respective controllers are to sequentially communicate the state information of the respective backup units on the data bus, and a lack of a communication of state information from one of the backup units indicates the one of the backup units is non-operational [0136: periodically monitors an operation status of all BBUs mounted in the storage device, and an operation status of all other CMs mounted in the storage device… The power supply controller 132 controls the switches 112a and 112b based on the operation statuses of the BBUs][0140][0146: (Step S15) The power supply controller 132 updates the status information set in the storage 120, so as to indicate a 
Regarding claim 11, Yuasa discloses the apparatus of claim 1, wherein, for each of the backup units, further comprises a charger to charge the respective battery of the backup unit with the power source [0064-0066, 0078: charging BBUs].
Regarding claim 17, this claim is rejected for the same reasons as set forth in claim 1 above. 
Regarding claim 18, Yuasa discloses the one or more computer-readable storage media of claim 17, the method further comprising: when the signals indicate there is a deficiency of power delivery of the AC power source, a deficiency of power delivery with the first battery, and no deficiency of power delivery with the second and third batteries, disconnecting the first battery from a node and connecting the node to the power bus, the node 1s connected to the first power sink [0136: periodically monitors an operation status of all BBUs mounted in the storage device, and an operation status of all other CMs mounted in the storage device… The power supply controller 132 controls the switches 112a and 112b based on the operation statuses of the BBUs][0140][0146: (Step S15) The power supply controller 132 updates the status information set in the storage 120, so as to indicate a BBU abnormal state in which a BBU is failed. Then, the power supply controller 132 controls the switches 112a and 112b within the CM 100a based on the position of the failed BBU (which BBU is failed). 
Regarding claim 21, Yuasa discloses the one or more computer-readable storage media of claim 17, wherein the first, second and third batteries are in first second and third backup units, respectively, and the signals indicative of whether there is a deficiency of power delivery with the first, second and third batteries are received via a data bus which is coupled to each of the first second and third backup units [0136: periodically monitors an operation status of all BBUs mounted in the storage device, and an operation status of all other CMs mounted in the storage device… The power supply controller 132 controls the switches 112a and 112b based on the operation statuses of the BBUs][0140][0146: (Step S15) The power supply controller 132 updates the status information set in the storage 120, so as to indicate a BBU abnormal state in which a BBU is failed. Then, the power supply controller 132 controls the switches 112a and 112b within the CM 100a based on the position of the failed BBU (which BBU is failed). Here, the power supply controller 132 determines whether to turn ON or OFF each of the switches 112a and 112b based on the control table 123.]. 
Regarding claim 22, Yuasa discloses the one or more computer-readable storage media of claim 21, the method further comprising: at each of the backup units, periodically broadcasting on the data bus, information which describes operation by the battery of the backup unit, wherein a lack of a broadcast of information from one of the backup units indicates the one of the backup units is non-operational [0136: periodically monitors an operation status of all BBUs mounted in the storage device, and an operation status of all other CMs mounted in the storage device… The power supply 
Regarding claim 28, Yuasa discloses the apparatus of claim 1, wherein the state information of each respective controller refers to whether the respective backup unit is overloaded or has a low charge level [0065, 0066, 0078, 0102: state information, charge amount]
Regarding claim 29, Yuasa discloses the apparatus of claim 1, wherein each respective controller broadcasts its state information on the data bus for receipt by others of the respective controllers and the respective controllers of the plurality of backup units form a distributed controller [0136: periodically monitors an operation status of all BBUs mounted in the storage device, and an operation status of all other CMs mounted in the storage device… The power supply controller 132 controls the switches 112a and 112b based on the operation statuses of the BBUs][0140][0146: (Step S15) The power supply controller 132 updates the status information set in the storage 120, so as to indicate a BBU abnormal state in which a BBU is failed. Then, the power supply controller 132 controls the switches 112a and 112b within the CM 100a based on the position of the failed BBU (which BBU is failed). Here, the power supply .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 30-32 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Patent 10,725,514 B1). 

Regarding claim 12, Wang discloses a system [Figs. 1 and 2] comprising:
 first, second and third backup units multiple batteries comprising a first battery, a second battery, and a third battery, respectively, the first battery, second battery, and third battery are direct current (DC) power sources for first, second and third power sinks, respectively [backup power supplies 104 connect to electronic components 102];
[power bus connect to each of the backup power supply]; 
a data bus coupled to the first, second and third backup units [communication bus between PSUs, [Fig. 7, steps 704 and 706: communication between master and other BBUs]; and 
a detector to detect a signal indicative of whether there is a deficiency of power delivery by an alternating current (AC) power supply to the first, second and third power sinks [Col. 2 lines 6 – 16: An automatic transfer switch can be used to monitor the power supplied by a primary power supply to downstream electronics and cause a switch to a secondary power supply if the primary power supply fails];
 wherein: the respective controllers comprise a master controller associated with the first backup unit and respective slave controllers associated with the second and third backup units, the respective slave controllers are to communicate state information on the data bus to the master controller indicating whether the respective backup units are operational; the master controller is to collect the state information and control one or more aspects of operations of the respective slave controllers based on the received state information; and the master controller is responsive to the detector [Col. 3 lines 11 – 24] [Fig. 7 and Col. 7 lines 45-62: the master device communicates the state information of each BBUs][Claims 12 and 18: : each of the backup battery units is operably connected with a respective power supply unit for supplying power to and receiving power from the backup battery unit; and the controller is configured to query a master device selected from among the power supply units to determine a status of each backup battery unit of the remaining set of the battery backup units.].

    PNG
    media_image2.png
    547
    619
    media_image2.png
    Greyscale

Regarding claim 30, Wang disclose the system of claim 12, wherein when the detector determines there is not a deficiency of power delivery by the AC power supply, the master controller is to disconnect the first backup unit from the power bus and to control the respective slave controllers to disconnect the second and third backup units from the power bus [Col. 2 lines 6 – 16: An automatic transfer switch can be used to monitor the power supplied by a primary power supply to downstream electronics and cause a switch to a secondary power supply if the primary power supply fails].
Regarding claim 31, Wang disclose the system of claim 12, wherein when the detector determines there is a deficiency of power delivery by the AC power supply, and the state information of the respective slave controllers indicates the second and third 
Regarding claim 32, Wang discloses the system of claim 12, wherein when the detector determines there is a deficiency of power delivery by the AC power supply, the state information of the slave controller of the second backup unit indicates the second backup unit is non-operational and the slave controller of the third backup unit indicates the third backup unit is operational [Col. 2 lines 6 – 16][Col. 3 lines 11 – 24] [Fig. 7 and Col. 7 lines 45-62: the master device communicates the state information of each BBUs][Claims 12 and 18: each of the backup battery units is operably connected with a respective power supply unit for supplying power to and receiving power from the backup battery unit; and the controller is configured to query a master device selected from among the power supply units to determine a status of each backup battery unit of the remaining set of the battery backup units.].

Wang does not disclose the master controller is to control the slave controller of the third backup unit to connect the third backup unit to the second power sink via the power bus and to connect the third backup unit to the third power sink.
Yuasa discloses master controller is to control the slave controller of the third backup unit to connect the third backup unit to the second power sink via the power bus and to connect the third backup unit to the third power sink [0136: periodically monitors an operation status of all BBUs mounted in the storage device, and an operation status of all other CMs mounted in the storage device… The power supply controller 132 controls the switches 112a and 112b based on the operation statuses of the BBUs][0140][0146: (Step S15) The power supply controller 132 updates the status information set in the storage 120, so as to indicate a BBU abnormal state in which a BBU is failed. Then, the power supply controller 132 controls the switches 112a and 112b within the CM 100a based on the position of the failed BBU (which BBU is failed). Here, the power supply controller 132 determines whether to turn ON or OFF each of the switches 112a and 112b based on the control table 123.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang and Yuasa together for the same reasons as disclosed above. Yuasa’s disclosing of connecting the power supply path from one of the operational batteries to the non-operational battery would allow Wang to prevent the power loss to the load by compensating or supporting the non-operational battery with the operational battery. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Familiant (US Publication 2016/0181861), in view of Yuasa (US Publication 2019/0235599) in further view of Wang et al (US Patent 10,725,514 B1). 
Regarding claim 23, Familiant and Yuasa do not disclose the apparatus of claim 1, wherein the respective controllers comprise slave controllers which communicate the state information to a master controller via the data bus, the master controller is to select the one or more backup units which are operational based on the state information, and in response to the interruption in the AC power supply. 
In the same field, Wang discloses the respective controllers comprise slave controllers which communicate the state information to a master controller via the data bus, the master controller is to select the one or more backup units which are operational based on the state information, and in response to the interruption in the AC power supply [Claims 12 and 18: : each of the backup battery units is operably connected with a respective power supply unit for supplying power to and receiving power from the backup battery unit; and the controller is configured to query a master device selected from among the power supply units to determine a status of each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Familiant and Yuasa together for the same reasons as disclosed above. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang into the disclosure of Familiant and Yuasa because they all directed to use backup power supplies. Wang’s disclosing of assigning the master and slave controllers for the backup power supplies would allow Familiant in view Yuasa to conveniently form a centralize power communication. Thereby, all the slave backup power supplies can report their status to the master backup power supply. 
Regarding claim 24, Wang discloses the apparatus of claim 23, wherein the master controller is to identify the respective backup unit which is non-operational based on its state information [Col. 3 lines 11 – 24] [Fig. 7 and Col. 7 lines 45-62: the master device communicates the state information of each BBUs] [Claims 12 and 18: : each of the backup battery units is operably connected with a respective power supply unit for supplying power to and receiving power from the backup battery unit; and the controller is configured to query a master device selected from among the power supply units to determine a status of each backup battery unit of the remaining set of the battery backup units.].

Regarding claim 26, Wang discloses the apparatus of claim 23, wherein the master controller is a respective controller of another backup unit, the another backup unit is connected to the power bus and the data bus [Figs 1 and 2] [Claims 12 and 18: : each of the backup battery units is operably connected with a respective power supply unit for supplying power to and receiving power from the backup battery unit; and the controller is configured to query a master device selected from among the power supply units to determine a status of each backup battery unit of the remaining set of the battery backup units.].

Regarding claim 27, Wang discloses the apparatus of claim 1, wherein the state information of each respective controller is periodically communicated on the data bus and refers to whether the respective backup unit is operational or non-operational [Col. 3 lines 11 – 24] [Fig. 7 and Col. 7 lines 45-62: the master device communicates the state information of each BBUs] [Claims 12 and 18: : each of the backup battery units is 
Response to Arguments
Applicant’s arguments filed on 09/13/2021 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187